COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-13-00277-CV
                                    Carolyn Calkins James, Individually and as next friend of her elderly mother, Mary Olive
Style:                              Calkins
                                    v Honorable Olen Underwood, Honorable Patrick Sebesta, Fidelity and Deposit Company
                                    of Maryland, Richard Stephen Calkins, as agent in fact for Mary Olive Calkins, and Michael
                                    Easton, Individually and as assignee of Richard Stephen Calkins
Date motion filed*:                 August 29, 2013
Type of motion:                     Second motion for extension of time to file brief
Party filing motion:                Appellant
Document to be filed:               Appellant’s brief

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                              July 31, 2013
         Number of previous extensions granted:               1             Current Due date: September 3, 2013
         Date Requested:                                 October 3, 2013

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: October 1, 2013
                              The Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:       /s/ Harvey Brown
                         

Panel consists of        ____________________________________________

Date: September 9, 2013



November 7, 2008 Revision